Citation Nr: 1606178	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-24 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease and a heart attack, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1972, and from September 1972 to November 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Louisville, Kentucky.

With regard to the claim for service connection for ischemic heart disease and a heart attack, the Board notes by way of background that the Veteran filed two separate March 2011 claims for service connection for "ischemic heart disease," and for a "heart attack."  Although the April 2013 rating decision listed the issue decided as entitlement to service connection for a heart attack, that rating decision also addressed (and denied) entitlement to service connection for heart disease.  In his August 2013 notice of disagreement, the Veteran clearly disagreed with the denial of service connection for both ischemic heart disease and for a heart attack.  Therefore, the Board has recharacterized the issue on appeal as for service connection for ischemic heart disease and a heart attack.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A.  Heart

The Veteran served on active duty from June 1970 to September 1972, and from September 1972 to November 1976, including service in Korat, Thailand from January 1971 to January 1972.  He claims entitlement to service connection for ischemic heart disease and for a heart attack, including as due to alleged Agent Orange exposure in service.

As an initial matter, the Veteran's VA treatment records reflect diagnosed coronary artery disease (CAD).  Also, his private treatment records from Dr. M.W.S., a cardiologist, and from the Jewish Hospital reflect that he had a myocardial infarction in April 2004 and underwent stent placement surgery.

The Board acknowledges that ischemic heart disease, including CAD, is among those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed in the case of certain herbicide exposed veterans.

With regard to whether the Veteran had herbicide exposure in service, the evidence does not show that the Veteran served in the Republic of Vietnam, and he has not otherwise alleged service in the Republic of Vietnam; therefore, herbicide exposure may not be presumed based on Vietnam service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

M21-1, IV.ii.1.H.5.a, provides that the "Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them at or near the perimeters of Thailand military bases."  M21-1, IV.ii.1.H.5.b provides that herbicide exposure may be conceded on a direct/facts-found basis in the case of veterans who served in the U.S. Air Force during the Vietnam era at one of the listed Air Force bases, including Korat, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

In the case of veterans who served at a U.S. Army base in Thailand during the Vietnam era, the manual further provides that herbicide exposure may be conceded on a direct/facts-found basis for veterans who served as a member of the military police unit, or with a military police occupational specialty.  

Otherwise, the manual directs that the Veteran should be asked for the approximate dates, location, and nature of alleged exposure, and if sufficient information is received, a request should be sent to JSRRC for verification of exposure to herbicides. 

The Veteran asserts that he was exposed to Agent Orange during his service between January 1971 and January 1972 in Korat, Thailand, when he served with the 442d Signal Battalion.  See Statements, May 2011, September 2013 (on Form 9); Notice of disagreement, August 2013.  His personnel records confirm that he was stationed in Korat, Thailand, and that he served as a Repair Parts Specialist.  He has reported that his unit was based at Camp Friendship (U.S. Army) in Korat, though his personnel records do not confirm this.  See Statement, January 2016.  The Veteran has not provided any details as to what duties placed him on the perimeter of the Korat Royal Thai AFB or Camp Friendship.  Notably, a Department of Defense report titled, Project CHECO Southeast Asia, confirms that Camp Friendship bordered the Korat AFB.  While Camp Friendship service is not of record, the Veteran's personnel records do include a May 1971 Operational Report, Lessons Learned, of the 442d Signal Battalion, which noted that the Battalion motor pool was relocated to the "Jones Park" area, establishing a more centralized location for the motor pool, given the closing of Camp Friendship.  It remains unclear where the Jones Park area is, and whether it is located on the perimeter of Korat or Camp Friendship, such that the Veteran's duties may have brought him into contact with Agent Orange.

Based on the information above, the Board finds that this matter should be remanded so that the RO may request verification from JSRRC as to where the Veteran's unit was stationed in Thailand, and whether Jones Park was located at the perimeter of the Korat RTAFB or Camp Friendship.  
B.  COPD

The Veteran also claims that he has COPD that was caused by Agent Orange exposure during his service in Korat Thailand.

At the outset, the Board acknowledges that the Veteran's private treatment records from Dr. A.K. reflect diagnosed end-stage COPD.  

COPD, however, is not among those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed in the case of a veteran who was exposed to herbicides in service.  

Even so, the Board acknowledges that the Veteran is not precluded from otherwise proving actual entitlement to service connection on a direct basis due to herbicide exposure in service.  See Combee v. Brown, 5 Vet. App. 248 (1993).

At this time, because the Veteran's claim for service connection involving his heart is being remanded for further development to verify the Veteran's alleged herbicide exposure in Thailand, the Board will defer decision on the COPD claim as well pending completion of such development.

C.  TDIU

The Veteran also claims entitlement to a TDIU.  He has reported that he is unable to work due to COPD and his heart condition.

Because the Veteran's claims for service connection for COPD, and for ischemic heart disease and a heart attack, are being remanded herein for further development, the Board will defer decision on the TDIU matter as inextricably intertwined.

D.  Nonservice-connected Pension

The Veteran also claims entitlement to nonservice-connected pension benefits.  

An April 2013 rating decision denied the Veteran's claim for nonservice-connected pension benefits. In August 2013, the Veteran filed a notice of disagreement, but no statement of the case (SOC) has been issued.  Therefore, this matter should be remanded so that the Veteran may be provided with a SOC relating to his nonservice-connected pension claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Seek verification from the JSRRC as where in Korat, Thailand the Veteran's unit served between January 1971 and January 1972.

Also, verify with JSRRC the location of Jones Park in Korat, Thailand - including whether it is located at or near the perimeter of the Korat Royal Thai AFB or at or near the perimeter at Camp Friendship.  Also verify the likelihood of herbicide use at Jones Park between January 1971 and January 1972.

Attention is invited to the Veteran's service personnel records noting he served in Thailand from January 1971 to January 1972, as well as a May 1971 Operational Report - Lessons Learned of the 442d Signal Battalion in the claims file (which indicates the motor pool was moved there in February 1971).

2.  Then, readjudicate the Veteran's claims on appeal, to include a finding as to whether the Veteran was exposed to herbicides while stationed in Korat, Thailand.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

3.  Issue the Veteran an SOC with regard to the issue of entitlement to nonservice-connected pension benefits.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue should be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

